Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. 
Applicant’s amendment of the claims filed 17 December 2021 has been entered. Applicant’s remarks filed 17 December 2021 are acknowledged.
	Claims 1-30, 37-38, 40, 51-52 and 54 are cancelled. Claims 31-36, 39, 41-50, 53 and 55-63 are pending and under examination to the extent they read on the elected species of SEQ ID NO: 5.

Claim Objections/Rejections Withdrawn
The objections to claims 31 and 41 for informalities are withdrawn in response to Applicant’s amendment of the claims.
The rejection of claims 31-33, 35-36, 41-44, 46, 49-50 and 55-61 on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,198,242 B2, in view of Lorget et al. (Am. J. Hum. Genet., 2012, Vol. 91(6):1108-1114), and further in view of Warne et al. (US 2008/0064856 A1, Pub. Date: Mar. 13, 2008), is withdrawn; and the rejection of claim 45 on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 8,198,242 B2, in view of Lorget et al. and Legler et al. (Am. Fam. Physician., 1998 Jul 1; 58(1):153-158), and further in view of Warne et al. (US 2008/064856 A1), is withdrawn.

Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-36, 41-50 and 55-61 remain rejected under 35 U.S.C. 103 as being unpatentable over Wendt et al. (US 2010/0297021 A1, Pub. Date: Nov. 25, 2010), in view of Gupta et al. (US 2009/0163421 A1, Pub. Date: Jun. 25, 2009).
Ground of Rejection
Wendt teaches the use of variants of C-type natriuretic peptide (CNP) and pharmaceutical compositions thereof for treatment of diseases responsive to CNP, including skeletal dysplasias, e.g., achondroplasia (see Abstract). Wendt teaches that the CNP variants can elongate a bone or increase long bone growth [0155], and provide an acceptable rate of growth (i.e., growth velocity), as measure by height for age, head circumference, and segmental growth, in children with achondroplasia [0596]. Wendt teaches that the CNP variants include, e.g., Pro-Gly-CNP37 of SEQ ID NO: 145 [0378], which is identical to SEQ ID NO: 5 of the instant application. Wendt teaches that the CNP variants may be administered, e.g., subcutaneously or intravenously, in an amount at least 7.5 g/kg, or at least 60 g/kg, and the dosing frequency may be daily or weekly as deemed appropriate by a treating physician [0156-0158]. Wendt teaches that for treatment of skeletal dysplasias, e.g., achondroplasia, a daily or weekly dose of a CNP variant is administered to patients until and/or through adulthood [0597], and the ideal age range of achondroplasia patients for treatment includes from infant (<1 year of age) to pre-adolescent (<13 years of age) [0798]. Regarding claims 43-44 and 55-59, the treatment effects recited in these claims would naturally flow from administering the same CNP variants to the same population in the same amount as in the instant claims.
Regarding the claim limitations in claims 31 and 41 that the composition further comprises “(b) citric acid monohydrate, sodium citrate dihydrate, trehalose dihydrate, D-mannitol, L-methionine and polysorbate 80”, Wendt teaches that the pharmaceutical composition comprising a CNP variant can be a lyophilized formulation comprising a buffer, a bulking agent, and an antioxidant; exemplary buffers include acetate buffer and citrate buffer; exemplary bulking agents include mannitol and sucrose; and exemplary antioxidants include methionine and ascorbic acid [0591]. Wendt teaches that to minimize or prevent adsorption of a CNP variant to plastic or glass, polysorbate 80 may be added to a CNP formulation [0793]. In Table 17 (at p. 73), Wendt teaches the concentrations of the excipients; for example, a buffer can be a citric acid/citrate buffer at a concentration range 10mM ± 5mM, pH 4 to 6; an isotonically-adjusting agent/bulking agent can be mannitol at a concentration range 5% ± 3%; a stabilizer can be methionine at a concentration range 0.01%-0.2%; and an anti-adsorbent can be polysorbate 80 at a concentration range 0.001%-0.5%.
Wendt, however, does not teach adding trehalose dihydrate in the formulation. 
Gupta cures this deficiency. Gupta teaches a method for preparing a lyophilized pharmaceutical composition comprising a natriuretic peptide by adding a lyoprotectant to the formulation. Gupta teaches that lyoprotectants provide stability to the protein during the lyophilization process, and lyoprotectants are well known in the art and commercially available, e.g., trehalose [0052]. Gupta teaches that lyoprotectants (e.g., trehalose) are used at a concentration between 1-10% (10 mg/mL-100 mg/mL) or at 1% (10 mg/mL), 2% (20 mg/mL), or 3% (30 mg/mL) [0065]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a lyoprotectant, e.g., trehalose or a dihydrate form thereof, into the lyophilized formulation of the CNP variant taught by Wendt. One of ordinary skill in the art would have been motivated to do so, because Wendt teaches preparing a lyophilized formulation comprising a CNP variant useful for treatment, and Gupta further teaches that adding a lyoprotectant, e.g., trehalose, into a lyophilized formulation provides stability to the protein during the lyophilization process. Therefore, the combined teachings provide a reasonable expectation of success in making a lyophilized formulation comprising a CNP variant useful for treatment.
Response to Applicant’s Arguments
Applicant argues that Wendt fails to teach or suggest a method of treatment using the formulation comprising both a CNP variant and the specific combination of elements of citric acid monohydrate, sodium citrate dehydrate, trehalose dehydrate, D-mannitol, L-methionine, and polysorbate 80. Applicant argues that Wendt merely provides a general listing of possible “excipients, carriers, diluents, vehicles, liquids, buffers, isotonicity agents, additives, stabilizers, preservatives, solubilizers, surfactants, emulsifiers, wetting agents, adjuvants, and so on” (Wendt at paragraph [0509]), and the disclosure of Wendt, particularly at paragraphs [0711] [0712], would result in many possible formulations. 
Applicant further argues that Gupta discloses that natriuretic peptides can be formulated in many different excipients for lyophilization, including lyoprotectants or cryoprotectants such as trehalose, sucrose, or other sugars, however, Gupta describes that trehalose is not as effective as other excipients such as sucrose, or lack of a sugar, in providing stable formulations. Applicant argues that the combination of the cited art does not render obvious a formulation comprising the recited concentrations of the specific elements of citric acid, citrate dihydrate, trehalose, D-mannitol, L-methionine, and polysorbate 80, because Wendt in combination with Gupta fails to provide any motivation to choose the recited excipients, and there is nothing in Wendt that would point one of skill to look to Gupta and use trehalose in a CNP composition. Applicant further argues that one of ordinary skill would not have had the motivation or guidance necessary to achieve the presently claimed formulations with a reasonable, predictable expectation of success.
Applicant’s arguments have been fully considered but have not been found to be persuasive.
Wendt describes that “Compositions comprising a CNP variant can also be lyophilized formulations.  In certain embodiments, the lyophilized formulations comprise a buffer and bulking agent, and optionally an antioxidant.  Exemplary buffers include without limitation acetate buffers and citrate buffers.  Exemplary bulking agents include without limitation mannitol, sucrose, dextran, lactose, trehalose, and povidone (PVP K24).  In certain embodiments, mannitol is in an amount from about 3% to about 10%, or from about 4% to about 8%, or from about 4% to about 6%.  In certain embodiments, sucrose is in an amount from about 6% to about 20%, or from about 6% to about 15%, or from about 8% to about 12%. Exemplary anti-oxidants include, but are not limited to, methionine and ascorbic acid.” [0591] Wendt further teaches that to minimize or prevent adsorption of a CNP variant to plastic or glass, polysorbate 20, polysorbate 80 or benzyl alcohol is added to a CNP formulation (as an anti-adsorbent) [0793]. One skilled in the art would recognize that Wendt teaches preparing a CNP variant composition by using a buffer (exemplary buffers include an acetate buffer and a citrate buffer), a bulking agent (exemplary bulking agents include mannitol, sucrose, dextran, lactose, trehalose, and povidone), and an antioxidant (exemplary anti-oxidants include methionine and ascorbic acid), and further including an anti-adsorbent (e.g., polysorbate 20, polysorbate 80 or benzyl alcohol) in the composition. While Wendt describes the categories of the ingredients (e.g., a buffer, a bulking agent, an antioxidant, and an anti-adsorbent), Wendt, however, specifically names the exemplary molecules for each of the categories of ingredients, i.e., the buffer, bulking agent, antioxidant, and anti-adsorbent, and the claimed excipients, i.e., citrate buffer, mannitol, methionine, and polysorbate 80, are specifically named as preferred ingredients. In Table 17 (at p. 73), Wendt further teaches the concentrations of these ingredients in the composition; for example, a buffer can be a citric acid/citrate buffer at a concentration range 10mM ± 5mM, pH 4 to 6; an isotonically-adjusting agent/bulking agent can be mannitol at a concentration range 5% ± 3%; a stabilizer can be methionine at a concentration range 0.01%-0.2%; and an anti-adsorbent can be polysorbate 80 at a concentration range 0.001%-0.5%. Thus, a skilled artisan would be motivated to choose these ingredients for preparing a CNP variant composition. Applicant argues that the Wendt disclosure merely provides a very broad and general disclosure that encompasses virtually any CNP variant mixed with many different classes, combinations and amounts of formulation ingredients. However, while Wendt teaches that the formulations comprise a buffer, a bulking agent, and an antioxidant, and to minimize or prevent adsorption of a CNP variant to plastic or glass, an anti-adsorbent is added to a CNP formulation, Wendt specifically names the preferred excipients for each of the categories of ingredients. For the buffer, Wendt teaches the use of an acetate buffer or a citrate buffer; for the bulking agent, Wendt teaches the use of mannitol, sucrose, dextran, lactose, trehalose, or povidone, with a specific emphasis on the use of mannitol (see [0591]); for the antioxidant, Wendt teaches the use of methionine or ascorbic acid; and for the anti- anti-adsorbent agent, Wendt teaches the use of polysorbate 20, polysorbate 80 or benzyl alcohol. Contrary to Applicant’s arguments, Wendt does not merely include virtually any CNP variant mixed with many different classes, combinations and amounts of formulation ingredients, and Wendt provides specific teachings and guidance that motivate a person of skill to combine the recited excipients to arrive at the presently claimed combination. Furthermore, independent claims 31 and 41 recite “administering to said subject a composition comprising (a) a CNP variant peptide …”. The open-ended transitional term “comprising” encompasses any additional components in the composition. Thus, the claimed formulation is not limited to the recited excipients.
Wendt does not teach adding trehalose dihydrate in the formulation, and this deficiency is cured by Gupta. Gupta teaches a method for preparing a lyophilized pharmaceutical composition comprising a natriuretic peptide by adding a lyoprotectant to the formulation to provide stability to the protein during the lyophilization process. Gupta describes that “Lyoprotectants are well known in the art and commercially available.  Examples include, but are not limited to, polyols or sugars, such as sucrose and trehalose.” [0052] Gupta specifically names two examples of lyoprotectants to be used for preparing a lyophilized pharmaceutical composition comprising a natriuretic peptide, and one of the two is trehalose. Gupta further teaches that the lyoprotectant is used at a concentration between 1-10% (10 mg/mL-100 mg/mL) or at 1% (10 mg/mL), 2% (20 mg/mL), or 3% (30 mg/mL) [0065]. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adding a lyoprotectant, e.g., trehalose or a dihydrate form thereof, into the lyophilized formulation of the CNP variant taught by Wendt. One of ordinary skill in the art would have been motivated to do so, because Wendt teaches preparing a lyophilized formulation comprising a CNP variant useful for treatment, and Gupta further teaches that adding a lyoprotectant, e.g., trehalose, into a lyophilized formulation provides stability to the protein during the lyophilization process. Therefore, the combined teachings provide a reasonable expectation of success in making a lyophilized formulation comprising a CNP variant useful for treatment.
Applicant argues that in Example 3, at Table 5, Gupta showed that trehalose is not as effective as other excipients such as sucrose, or lack of a sugar, in providing stable formulations. However, the data in Table 5 shows that i) the drug product (DP) is not stable at pH 4.0 in succinate buffer for formulations containing mannitol or glycine; and the mannitol and glycine formulations at pH 5.5 demonstrated improved stability relative to the pH 4.0 succinate formulations; and ii) the formulation containing mannitol_trehalose_histidine pH 5.5 performs better than the formulations containing mannitol_sucrose_histidine pH 5.5 (with sucrose) and mannitol_glycine_histidine pH 5.5 (lack of a sugar); and the formulation containing glycine_trehalose_histidine pH 5.5 performs better than the formulations containing glycine_sucrose_histidine pH 5.5 (with sucrose) and glycine_mannitol_histidine pH 5.5 (lack of a sugar). Clearly, the data in Table 5 demonstrates that including trehalose in the formulations improves the stability of DP, and that trehalose performs better than sucrose in several tested formulations. With respect to Applicant’s arguments that in Example 4, the impact of sugars on the formulation was not clear, however, formulations containing trehalose were not tested in Example 4. Even the impact of sucrose on the formulations was not clear in the data shown in Example 4, the data does not suggest that trehalose would have no impact on the stability of the formulations. Based on the disclosure of Gupta, particularly the data shown in Table 5, one of skill in the art would recognize that trehalose can improve the stability of the CNP variant formulations, and the person of skill would have been motivated to add trehalose or a dihydrate form thereof into the lyophilized formulation of the CNP variant taught by Wendt, and would have a reasonable expectation of success in making a stable lyophilized formulation comprising a CNP variant useful for treatment. With respect to Applicant’s arguments that the combination of the cited art does not render obvious a formulation comprising the recited concentrations of the specific excipients, however, the claims that recite the concentrations of the claimed excipients (e.g., claims 39, 53 and 62-63) are not included in this rejection.   
For the foregoing reasons, the combined teachings of the cited art render the instant claims obvious.

Double Patenting
Claims 31-36, 39, 41-44, 46-50, 53, and 55-63 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 34, 56-63 and 65 of co-pending Application No. 16/837,910; and claim 45 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of co-pending Application No. 16/837,910, in further view of Legler et al. (Am. Fam. Physician., 1998 Jul 1; 58(1):153-158).
Applicant requests the rejection be held in abeyance until notification of allowable subject matter. 

Conclusion
NO CLAIM IS ALLOWED.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 29, 2022